Citation Nr: 1823678	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-32 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes, to include as due to herbicide exposure.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of a (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran served within the Republic of Vietnam during the Vietnam Era or that he was otherwise exposed to herbicide agents in service.

2.  Diabetes was not present during active service or within one year of service and is not shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for diabetes have not been met.  38 U.S.C. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran has not been provided a VA examination in response to his claim for diabetes, nor has a medical nexus opinion been obtained.  However, an examination or opinion is not necessary as there is no competent and credible evidence of record indicating an association between the Veteran's diabetes and his military service.  38 C.F.R. § 3.159(c)(4).

In regard to the Veteran's assertion that he should qualify for the presumption of exposure to herbicides based on service in the inland waterways of Vietnam, development has included obtaining pertinent information from the National Personnel Records Center (NPRC) and the Joint Services Records Research Center (JSRRC).  The Board finds no basis for conducting further development to attempt to verify this assertion.  In his September 2013 notice of disagreement, the Veteran alleged an additional instance of service in the inland waterways of Vietnam in the form of participation in the "Dagger Thrust raids" while serving aboard the USS Leonard F. Mason.  However, as explained below, the Veteran's service personnel records establish that he was not serving aboard the Leonard F. Mason at the time of these raids.  Consequently, there is no basis for further development by JSRRC or any other source to determine whether the Leonard F. Mason's participation in the Dagger Thrust raids involved operations in the inland waterways of Vietnam.     

In sum, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.    

Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).
Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, such as diabetes mellitus, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include diabetes) to a degree of 10 percent or more at any time after service, the veteran is entitled to service connection even though there is no record of such disease during service.  38 C.F.R. § 3.307(a), 3.309(e).  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116; 38 C.F.R. § 3.307.  

For the purposes of a finding of presumptive herbicide exposure, service in Vietnam requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307(a)(6)(iii).  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).

The Court of Appeals for Veterans' Claims (Court) held that VA's interpretation of the regulations designating certain bodies of water offshore as "blue water," rather than inland, "brown water" was inconsistent with the purpose of VA regulations pertaining to inland waterways and the presumption of herbicide exposure in the Republic of Vietnam.  Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court held that a fact-based assessment must be made regarding the probability of herbicide exposure even with regard to offshore areas not traditionally considered inland waterways.  

In response to the Court's Gray decision, VA revised its adjudication procedures manual, to include a revised definition for inland waterways and offshore waters.  See VBA Manual M21-1, IV.ii.1.H.2.c., last accessed April 3, 2018.  See also VBA Manual M21-1, IV.ii.2.C.3.m.  Inland waterways are defined as fresh water rivers, streams, and canals, and similar waterways.  Because those waterways are distinct from ocean waters and related coastal features, service on those waterways is considered service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.c.; VBA Manual M21-1, IV.ii.2.C.3.m.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  That includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.

Under the amended criteria, consistent with the pre-amended criteria, DaNang Harbor is considered to be part of the offshore waters of the Republic of Vietnam and is not an inland waterway subject to the presumption of exposure to herbicide agents.  VBA Manual M21-1, IV.ii.1.H.2.c.  DaNang Harbor is open to the sea, is not connected to any major inland river, and has deep channels for the anchorage of large ships.  

A listing of ships associated with service in Vietnam and exposure to herbicide agents was recently updated and provides some information in determining which vessels may have conducted operations in the inland waterways.  In the listing, VA's Compensation and Pension Service has identified a number of "blue water" Navy vessels that conducted operations on "brown water" rivers and delta areas of Vietnam and certain other vessel types that operated primarily or exclusively on the inland waterways, making service aboard these ships at certain times subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, found at https://www.benefits.va.gov/compensation/claims-postservice-agent_orange.asp. 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).
     
In this case, the Veteran has alleged that he has diabetes as a result of herbicide exposure during his service in the waters near Vietnam.  He has not alleged that he actually set foot in Vietnam but that he served aboard ship in the inland waterways.  It is established that the Veteran has diabetes, as evidenced by a January 2013 private physician's statement indicating that he has the disease.  The remaining question is whether the Veteran can be found to have served in the inland waterways of Vietnam.    

The Veteran has specifically alleged that his duty aboard the USS Leonard F. Mason involved such service and appears to have more generally alleged that his service aboard the USS St. Paul included such service.  In his January 2013 claim, he reported that he served aboard the USS Leonard F. Mason when it was engaged in close naval gunfire support and that as part of Operation Sea Dragon, there were several instances of the ship sailing up rivers and providing fire support.  Also, in his September 2013 notice of disagreement, he reported serving aboard the USS Leonard F. Mason from 1965 to 1966 and indicated that this service was during the period of the Operation Dagger Thrust raids by the Marines.  He noted that during these raids the ship provided close naval gunfire support by sailing into the brown water areas around the "Vung Tu" peninsula, Phu Thu, Tam Quan, Lang Ke Ga and Phan Thiet.  In support of this assertion, he submitted an excerpt from a history prepared by the Marine Corps History and Museum Division entitled Marines in Vietnam, 1965, The Landing and the Buildup.  Additionally, on his September 2014 Form 9, he reiterated that the Dagger Thrust raids in 1965 to 1966 were in fact inland waterway operations.  He also acknowledged that there was no indication that either the USS Leonard F. Mason or the St. Paul actually docked in Vietnam.  However, he contended that this did not mean that the ships were not in the Vietnam waterways providing naval gunfire support to the Marines.      
     
Review of the evidence of record does not support the Veteran's assertion of inland waterway service aboard either ship.  The Veteran's service personnel records show he served aboard the USS Leonard F. Mason from November 21, 1965 to March 1967 and aboard the USS Saint Paul from March 19, 1967 to September 1967.  He was awarded the Vietnam Service Medal (VSM) for service aboard both ships.  He was also awarded the Vietnam Campaign Medal (VCM) for service of at least six months "in South Vietnam" during the months of April, May, June, July, August and September 1967.  

However, these awards do not establish inland waterway service.  Notably, the VCM could be awarded to American military personnel who served in the Republic of Vietnam for six or more months and also for those who served outside the geographical limits of the Republic of Vietnam and contributed to direct combat support of the Republic of Vietnam and Armed Forces for at least 6 months.  See e.g.https://awards.navy.mil/awards/webapp01.nsf/(vwAwardsDisp)/AW10052085N5XE?OpenDocument.  (There is also no indication that the reference to service "in South Vietnam" in conjunction with the notation of the VCM award in the service personnel records means that the Veteran was deemed to have served on land in Vietnam or in the inland waterways.  Rather it is simply a reference to the Veteran's general eligibility for the award based on his shipboard service, which is shown more generally to have involved direct combat support of the Republic of Vietnam).  Similarly, the VSM was available to U.S. military personnel who served in Vietnam or in the waters contiguous to the country, or in Thailand, Laos or Cambodia.  See e.g.https://awards.navy.mil/awards/webapp01.nsf/(vwAwardsDisp)/AW10052085N3EB?OpenDocument.  Further, there is no other information in the service personnel records, which tends to indicate any actual service in the inland waterways.  Moreover, nothing in the service treatment records suggests any such service.  

In response to the Veteran's assertions, the RO conducted specific development to attempt to verify the alleged Vietnam inland waterway service.  In March 2013, the NPRC indicated that it was unable to determine whether or not the Veteran served in the Republic of Vietnam.  NPRC more generally noted that the USS Leonard F Mason was in the official waters of the Republic of Vietnam from January 15, 1966 to March 4, 1966 and from May 10, 1966 to May 28, 1966 and the USS St. Paul was in the official waters of the Republic of Vietnam for specific dates in April, May, June, July, August and September 1967.  However, NPRC found that the record contained no conclusive proof of in-country service during any of these periods.  

Also, in an April 2013 memorandum, JSRRC noted that the command history for the USS Leonard F. Mason (DD-852) showed that the ship anchored in DaNang on January 15, 1966 to begin naval gunfire support (NGFS) operations.  The ship conducted these operations off the coast of Vietnam until March 9, 1966.  The ship then conducted subsequent NFGS operations beginning on May 9, 1966 while also delivering 1000 gallons of fresh water to Vietnam on May 15, 1966 and receiving a wounded Vietnamese soldier from a patrol craft and transferring him to Qui Nhon on May 17, 1966.  The ship then continued NGFS operations until departing the combat zone on May 28, 1966.  The history did not document that the ship docked, transited inland waterways or had any personnel step foot in the Republic of Vietnam.  
JSRRC also reviewed the January to March 1966 deck logs for the ship.  These showed that the ship arrived in DaNang on January 15, 1966.  The ship conducted Special Operations (SPECOPS) off the coast of Vietnam from January 15 to March 4, 1966, anchoring in DaNang Harbor on numerous occasions for NGFS missions.  On March 5, 1966 the ship departed the waters of Vietnam enroute to Yokosuka, Japan.  JSRRC noted that the deck logs did not mention the ship going up the rivers in support of Operation Sea Dragon as claimed by the Veteran.   

In addition, JSRRC reviewed the 1967 command history for the USS St. Paul (CA-73).  The history revealed that the ship was involved in a number of suppression fire, NFGS and shore bombardment missions off the coast of Vietnam, including 10 miles south of DaNang, near the I Corps Tactical Zone (CTZ), the Demilitarized Zone (DMZ) and North Vietnam.  The ship also spent time anchored in DaNang Harbor and participated in Operation Beau Charger, one of the largest amphibious landings made at the DMZ.    

Further, JSRRC reviewed the April and May 1967 deck logs for the USS St. Paul, which concurred with the ship's command history.  Thus, JSRRC determined that the history and deck logs did not document that the ship docked in the Republic of Vietnam.  Moreover, JSRRC's research also did not show any indication that the USS St. Paul was present in the inland waterways of Vietnam while the Veteran served onboard.  Rather, it simply indicates that the ship was present in offshore/coastal waters.  

VA's compilation of blue water Navy vessels that conducted operations in the inland waterways also does not include the USS Leonard F. Mason.  Additionally, although the compilation does include the USS St. Paul, the ship is only noted to have sent small boats ashore on May 9, 1969, May 5, 1969 and September 17, 1970, a time period later then when the Veteran served aboard ship.  There is also no finding of any participation in operations in inland waterways at any time.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, found at https://www.benefits.va.gov/compensation/claims-postservice-agent_orange.asp. 

The Board has also considered the Veteran's assertion that he served aboard the USS Leonard F. Mason when it was involved with Operation Dagger Thrust.  Notably, the excerpt from the history submitted by the Veteran, which describes this operation, indicates that the USS Leonard F. Mason participated in three Dagger Thrust raids, all of which occurred in late September and early October 1965.  See Marines in Vietnam, 1965; the Landing and the Buildup, History and Museums Division, U.S. Marine Corps, 1978, pages 198-200.   As indicated above, the service personnel records show that the Veteran did not begin serving aboard the Leonard F. Mason until November 21, 1965 almost two months after the conclusion of the Dagger Thrust raids.  Consequently, even assuming these raids involved the ship operating in inland waterways, the Veteran was not present in any such location.  

In sum, as explained above, the documentation of record weighs against a finding that the Veteran had any service in the inland waterways of Vietnam.  Further, it is neither shown nor alleged that either the USS St. Paul or the USS Leonard F. Mason ever docked in Vietnam.  (Notably, it appears the Veteran may have initially alleged such a docking but on his September 2014 Form 9, he acknowledged that there was no indication that either ship actually docked in Vietnam).  Thus, the weight of the evidence is against a finding that any of the Veteran's Vietnam era service involved service on land or in the inland waterways of Vietnam. Consequently, the Board is not able to afford him the presumption of herbicide exposure due to Vietnam service.  Accordingly, as such exposure is not otherwise shown, the Board does not have a basis for awarding service connection for diabetes based on such exposure.  

The Veteran's service treatment records do not indicate, and the Veteran does not assert, that his diabetes symptoms began during service.  There is then no indication of a diagnosis or treatment of diabetes until 1992, many years after his separation from service.  There is also no medical evidence of record suggesting a nexus between the Veteran's military service and the development of diabetes mellitus, type II.  Thus, diabetes is not shown to have been manifest during active service and the weight of the evidence is against a finding that the diabetes is etiologically related to service.  Accordingly, the Board cannot award service connection on a direct basis or based on the chronic disease presumption.  The preponderance of the evidence is against this claim and it must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

ORDER

Entitlement to service connection for diabetes, to include as due to herbicide exposure, is denied.     





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


